Citation Nr: 1606831	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension with electrocardiographic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel






INTRODUCTION

The Veteran had active service from October 1970 to June 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the jurisdiction of the claims file was transferred to the Montgomery, Alabama, RO.
 
The Veteran's claims file is wholly electronic.

In an August 2010 substantive appeal, the Veteran did not request a hearing before the Board.  However, in March 2014 correspondence, the Veteran requested a hearing before the Board by Videoconference.  Following a February 2016 pre-hearing teleconference, the Veteran submitted a February 2016 written statement requesting waiver of the hearing request, as well as waiver of the right to an Informal Hearing Presentation, if she were to be granted the benefits sought on appeal.  Given the favorable nature of the Board's decision herein, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

Recent VA and private clinical evidence reflects that the Veteran's diastolic blood pressure exceeded 110 mm/hg on several evaluations, and up to the 120s on home examination, even though the Veteran remained on two or more blood pressure medications daily.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent evaluation for hypertension with electrocardiographic changes are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.104, Diagnostic Code 7101 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to an evaluation in excess of 10 percent for hypertension because her diastolic blood pressure is predominantly 110 mm/Hg when her blood pressure is not controlled despite continuous use of medications.  

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Veteran was granted service connection for hypertension with electrocardiographic (EKG) changes effective in June 1973.  The RO evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Under Diagnostic Code 7101, a higher evaluation of 20 percent disabling is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.  An evaluation of 40 percent is warranted for diastolic pressure predominately 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.  A schedular maximum evaluation of 60 percent is warranted for diastolic pressure predominately 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, after the 10 percent evaluation had been in effect for more than 20 years, the Veteran sought an increased evaluation in October 2007, together with a claim for service connection for a cardiac disability.  The Veteran stated she was required to take five medications daily to control her blood pressure and for her heart.  

On VA examination conducted in 2008, her blood pressure was 104/68.  The Veteran reported no chest pain, shortness of breath, or edema of the legs.  The examiner noted that the Veteran had hyperlipidemia, but did not discuss EKG findings, or the Veteran's allegation that the fact that she now had to take several types of medications to control her blood pressure indicated an increase in the underlying severity of the hypertension.  The April 2010 VA examination report was consistent with the 2008 examination report.  The examiner did not discuss the significance of the Veteran's first blood pressure reading, 196/113, or the two following blood pressure reading,  178/92 and 174/98.  

The recorded blood pressure was 168/100 in January 2104.  The Veteran's medications were changed.  VA blood pressure readings included 170/110 in February 2014, then 176/105, and later, 180/102.  The Veteran reported increased blood pressure at January 2014 VA outpatient evaluation.  

Private blood pressure readings in February 2014 disclose a blood pressure of 181/118.  The Veteran reported that her blood pressures had been as high as the 120s and 130s during routine monitoring.  April 2014 private treatment records disclosed a blood pressure reading of 172/112, although the Veteran was taking Coreg (25 mg, twice daily), Dilitiazem (300 mg daily), clonidine (.M2 twice daily), hydrochlorothiazide (25 mg daily), and Valsartan (160 mg twice daily).

The majority of blood pressure readings reported in 2014 were at or above 110 mm/Hg, even though the Veteran was taking three to five medications daily.  The Veteran's diastolic pressure, together with the past observation that the Veteran had EKG changes, is persuasive evidence that the Veteran's blood pressure is now predominantly 110 mg/Hg, is controlled with difficulty and frequent evaluations, even with attempts to control the blood pressure by multiple medications.  The Board finds that the Veteran meets the criteria for a 20 percent evaluation for hypertension. 

As the Board's determinations are favorable to the Veteran, no further discussion of VA's actions with regard to the duties to notify and assist the Veteran is necessary.


ORDER

The appeal for an increase in the evaluation of hypertension with EKG changes from 10 percent to 20 percent is granted, subject to law and regulations governing the effective date of an award of compensation. 



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


